Exhibit 10.1

AMENDMENT NUMBER TWO TO GOOGLE SERVICES AGREEMENT

This Amendment Number Two to the Google Services Agreement (this “Amendment
Two”) is entered into effective as of February 1, 2012 (the “Amendment Two
Effective Date”), and amends the Google Services Agreement by and between
Local.com Corporation, a Delaware corporation (“Company”), and Google Inc., a
Delaware corporation (“Google”) with an effective date of August 1, 2011 (the
“GSA”) and Amendment Number One to the GSA with an effective date of December 1,
2011 (the “Amendment One”) (the GSA together with Amendments One and Two, the
“Agreement”).

RECITALS

WHEREAS, Company and Google entered into the GSA relating to Google AdSense for
Search and AdSense for Content Advertising.

WHEREAS, Company and Google entered into Amendment One to allow placement of AFS
Ads on the Local.com Mobile Application.

WHEREAS, Company and Google desire to further amend the GSA in certain respects.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:

AGREEMENT

1. Definitions. For the purposes of this Amendment Two, unless otherwise defined
herein, capitalized terms used herein shall have the same meanings set forth in
the GSA and Amendment One.

2. *** The following is added as a new Section 2.3 of the GSA:

2.3 Special Use Rights for AFS Ads.

2.3.1 Notwithstanding anything in this Section 2 or any other provision of this
Agreement, Google acknowledges and agrees that Company may ***

2.3.2 ***

3. New Exhibit B. Exhibit B attached hereto is added as a new Exhibit B to the
GSA.

4. General. Except as modified by this Amendment, the Agreement will remain in
full force and effect. If there is any conflict between any pre-existing term in
the Agreement and any term in this Amendment, the term in this Amendment will
control. This Amendment may be executed in counterparts, including facsimile
counterparts.

[Signature page to follow]

 

Page 1 of 3 - Confidential

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to enter into this Amendment Two effective as of the Amendment
Two Effective Date set forth above.

 

LOCAL.COM CORPORATION

  GOOGLE INC.

By:

  /s/ Michael A. Sawtell   By:    /s/ Nikesh Arora

Name:

  Michael A. Sawtell   Name:    Nikesh Arora

Title:

  President / COO   Title:    President, Global Sales and Business Development

Date:

  2/8/12   Date:    2012.02.06

 

Page 2 of 3 - Confidential

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

EXHIBIT B

***

 

Page 3 of 3 - Confidential

*** - Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission.